Case 1:17-mc-00151-LPS Document 177 Filed 06/05/20 Page 1 of 4 PageID #: 5235




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


                                                          :
 CRYSTALLEX INTERNATIONAL CORP.,                          :
                                                          :
                        Plaintiff,                        :
                                                          :
           v.                                             :   C.A. No. 17-mc-00151-LPS
                                                          :
 BOLIVARIAN REPUBLIC OF VENEZUELA,                        :
                                                          :
                                                          :
                        Defendant.                        :
                                                          :


                       VERIFIED ANSWER OF PDV HOLDING, INC.

       COMES NOW, Garnishee PDV Holding, Inc. (“PDVH”), pursuant to the writ of

attachment issued in the above-captioned matter on August 23, 2018 (D.I. 95) and the Court’s

order of May 22, 2020, and answers the writ as follows:

       1.       On August 23, 2018, PDVH was ordered to serve upon counsel for Crystallex

International Corporation, by September 13, 2018, “a verified answer, which shall specify what

shares of stock and other assets or rights incident to that stock ownership belonging to or owing

to [Petróleos de Venezuela, S.A. (“PDVSA”)], as alter ego of Defendant and Judgment Debtor

[Bolivarian Republic of] Venezuela, you currently possess” (hereinafter, “Verified Answer”).

D.I. 95.

       2.       On September 12, 2018, PDVH requested a stay of its obligation to serve the

Verified Answer. D.I. 109.

       3.       On December 12, 2019, the Court granted PDVH’s request, staying PDVH’s

obligation to serve the Verified Answer until the conclusion of proceedings related to the above-
Case 1:17-mc-00151-LPS Document 177 Filed 06/05/20 Page 2 of 4 PageID #: 5236




captioned matter in the United States Supreme Court, or until the Court otherwise lifted its stay.

D.I. 154.

       4.      The Court reaffirmed the stay of PDVH’s obligation on January 28, 2020.

D.I. 166.

       5.      On May 18, 2020, the United States Supreme Court denied the petition for a writ

of certiorari filed by the Republic and PDVSA in the above-captioned matter.

       6.      On May 22, 2020, the Court lifted the stay of these proceedings and ordered

PDVH to serve the Verified Answer on or before June 5, 2020. D.I. 174.

       7.      Accordingly, PDVH provides the following Verified Answer:

               A. There are 1,000 shares of PDVH stock, which are certificated in a single
                  instrument;

               B. The 1,000-share certificate contains a unique identifying number (2);

               C. According to PDVH’s corporate records, all 1,000 shares of PDVH stock are
                  owned by PDVSA;

               D. Pursuant to the terms of the certificate, a PDVH share is “transferrable only on
                  the books of the Corporation by the holder hereof in person or by duly-
                  authorized Attorney upon surrender of this Certificate properly endorsed”;

               E. PDVH does not possess any certificated shares of PDVH stock;

               F. There exist no declared, but unpaid, dividends by PDVH to PDVSA;

               G. PDVH does not possess any other assets or rights incident to the shares of its
                  stock owned by PDVSA;

               H. The averments in lines A-G would have been the same had PDVH served a
                  Verified Answer on September 13, 2018, or on any date thereafter; and

               I. The averments in lines A-H are verified by Fernando Vera, Corporate
                  Secretary of PDVH, as reflected in the affidavit appended hereto as Exhibit 1.

       8.      In compliance with this Court’s order, PDVH is serving this Verified Answer now

and will file any motion to quash or other applicable motion on June 17, 2020, as set by the

                                                 2
Case 1:17-mc-00151-LPS Document 177 Filed 06/05/20 Page 3 of 4 PageID #: 5237




Court. D.I. 175. PDVH reserves all rights to file such a motion or motions, and service of this

Verified Answer is not intended to waive PDVH’s right to move to quash the writ of attachment

or file any other appropriate motion pursuant to the Court's previously entered schedule.



                                               Respectfully submitted,

                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 OF COUNSEL:                                   /s/ Kenneth J. Nachbar
                                               Kenneth J. Nachbar (#2067)
 Nathan P. Eimer                               1201 North Market Street
 Lisa S. Meyer                                 Wilmington, DE 19801
 Alec Solotorovsky                             (302) 658-9200
 EIMER STAHL LLP                               KNachbar@mnat.com
 224 South Michigan Avenue
 Suite 1100
 Chicago, IL 60604
 (312) 660-7600
 NEimer@eimerstahl.com
 LMeyer@eimerstahl.com

 June 5, 2020




                                                3
Case 1:17-mc-00151-LPS Document 177 Filed 06/05/20 Page 4 of 4 PageID #: 5238




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

                                                    /s/ Kenneth J. Nachbar
                                                    Kenneth J. Nachbar (#2067)
                                                    1201 North Market Street
                                                    Wilmington, DE 19801
                                                    (302) 658-9200
                                                    KNachbar@mnat.com




                                                4
